Citation Nr: 1205773	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  99-08-935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, as secondary to nicotine dependence.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease), to include duodenal ulcer, hemorrhoids and rectal polyps.

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease with hiatal hernia and diverticulosis.

5.  Entitlement to an initial compensable evaluation for allergic rhinitis.

(The issues of entitlement to service connection for chronic obstructive pulmonary disease, to include on a secondary basis, and entitlement to a total rating based on individual unemployability due to service-connected disability are considered in a separate Board decision.)



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to December 1963.

This case has a complex procedural history, and the pertinent portions thereof will be summarized.  By rating decision dated March 2003, the Regional Office (RO) granted the Veteran's claim for service connection for allergic rhinitis, and assigned a noncompensable initial evaluation for it, effective August 12, 1997.  The Veteran appealed the assigned rating.  

In a rating decision dated September 2003, the RO concluded new and material evidence had not been received, and the Veteran's claim for service connection for an acquired psychiatric disability on a direct-incurrence basis was not reopened.  The rating action also indicated the Veteran had alleged service connection was warranted for depression secondary to nicotine dependence, but noted such a claim was barred by operation of law.  By decision dated in September 2005, the Board of Veterans' Appeals (Board) upheld the RO's determination that new and material evidence had not been received to reopen a claim for service connection for an acquired psychiatric disability on a direct-incurrence basis.  The decision did not address a claim for service connection for a psychiatric disability as secondary to nicotine dependence.  This decision also denied the Veteran's claim for a compensable initial rating for allergic rhinitis.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2008 Joint Motion for Partial Remand, it was noted that the Veteran's claim for service connection for an acquired psychiatric disability as secondary to nicotine dependence had not been adjudicated.  By Order dated in March 2008, the Court vacated those parts of the Board's decision that denied an initial compensable evaluation for allergic rhinitis and that failed to address the claim for depression as secondary to nicotine dependence.  

By decision dated in October 2008, the Board concluded the Veteran had filed a claim for service connection for an acquired psychiatric disability as secondary to nicotine dependence in May 1998, and that such claim had not been adjudicated by the RO.  Thus, the Board remanded the claim to the RO for adjudication of the matter and for additional development of the record.  In addition, the Veteran's claim for a compensable initial rating for allergic rhinitis was also remanded for additional evidence.  

In a July 2009 rating decision, the RO granted service connection for a gastrointestinal disorder, and assigned a 10 percent initial evaluation for gastroesophageal reflux disease with hiatal hernia and diverticulosis, effective April 30, 1999.  Following the receipt of additional evidence, the RO, in an April 2010 rating decision, assigned a 30 percent initial evaluation for the Veteran's service-connected gastrointestinal disability, effective April 30, 1999.  The Veteran continues to disagree with the assigned rating.  

By rating action dated in June 2011, the RO concluded new and material evidence had not been received to reopen a claim for service connection for a gastrointestinal disorder (other than gastroesophageal reflux disease), to include duodenal ulcer, hemorrhoids and rectal polyps.  This determination also denied service connection for irritable bowel syndrome.

The Veteran had hearings before two of the undersigned Veterans Law Judges.  By letter dated November 2011, he was provided with notice that he had the right to have a hearing with the third member of the panel signing this decision.  The Veteran was given 30 days to respond, but did not do so and, accordingly, is deemed to have waived his right to that hearing.

The  issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability on a direct-incurrence basis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claims of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disorder (other than gastroesophageal reflux disease), to include duodenal ulcer, hemorrhoids and rectal polyps; service connection for irritable bowel syndrome; and the claim for an initial evaluation in excess of 30 percent for gastroesophageal reflux disease with hiatal hernia and diverticulosis are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection is in effect for, among other disabilities, nicotine dependence, evaluated as noncompensable.

2.  An acquired psychiatric disability is not related to, and was not aggravated by, service-connected nicotine dependence.

3.  During the period on appeal, there is no clinical evidence of a nasal polyp.  The Veteran does not have greater than 50-percent obstruction of the nasal passages on both sides.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability is not proximately due to, the result of, or aggravated by, service-connected nicotine dependence.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310 (2011).

2.  The criteria for an initial compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a November 2008 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate the Veteran's claim for service connection, including on a secondary basis, and to substantiate entitlement to a higher initial rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  Thus, VA's duty to notify in this case has been satisfied.  In addition, the letter informed the Veteran of the rating criteria required for a higher initial rating for his service-connected allergic rhinitis.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); See also 38 C.F.R. § 3.159(b)(3) (2011).  

Duty to Assist

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The appellant was afforded VA medical examinations to obtain an opinion regarding the etiology of his psychiatric disability decided herein, and of the severity of allergic rhinitis.  The opinions were rendered by a medical professional following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, Social Security Administration records, VA examination reports, various medical articles discussing the relationship between smoking and depression, a statement from the Veteran's former wife, and his testimony at hearings before two of the undersigned Veterans Law Judges.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation. For this reason, and because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant. 

The Veteran has been granted service connection for, among other disabilities, nicotine dependence, for which a noncompensable evaluation has been assigned.

The Veteran asserts service connection is warranted for an acquired psychiatric disability as secondary to nicotine dependence.  He argues his problems with depression began with his use of tobacco.  He also claims that service connection for a psychiatric disability should be granted because his smoking started in service and he became depressed after he stopped smoking.  

It is not disputed that the Veteran has a psychiatric disability.  In this regard, the Board notes the diagnoses include depressive disorder, not otherwise specified, and dysthymia.

The evidence against the Veteran's claim includes the medical evidence of record.  During an examination by a private psychologist in February 1995, the Veteran reported he had been depressed for at least 20 years, and possibly into childhood, which was described as having been very difficult.

When examined by the VA in October 2001, the examiner noted he reviewed the claims folder.  The diagnosis was depressive disorder, not otherwise specified.  The examiner commented the Veteran's depression predated his use of cigarettes or his participation in service.  He concluded it was not likely that the Veteran's smoking caused the depression the Veteran experienced.  

During a hearing at the RO in July 2004, the Veteran acknowledged that nobody had told him his depression was due to nicotine dependence.  

The Veteran was again afforded a psychiatric examination by the VA in November 2008.  The examiner noted he reviewed the claims folder.  He indicated the Veteran had stopped smoking over 20 years ago.  He opined that it was less likely than not that the Veteran's nicotine dependence caused his depression.  He noted the Veteran had a history of getting depressed about family issues.  He observed that the recent VA outpatient treatment records made no mention of the Veteran being depressed related to his past history of nicotine dependence.  Thus, the examiner concluded there was no medical evidence of an aggravating relationship between the Veteran's history of nicotine dependence and his history of depression.  The examiner conceded it was possible that for some individuals, a history of nicotine dependence is correlated with a history of depression but, for this Veteran, there was no medical evidence of this correlating or aggravating relationship between the Veteran's history of nicotine dependence and depression.  He added that it was less likely than not that the Veteran's history of nicotine dependence either directly caused or permanently aggravated his history of depression.  

The Board acknowledges the Veteran's assertions that his psychiatric disability is secondary to his service-connected nicotine dependence.  However, as a lay person, he is not competent to diagnose a psychiatric disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his acquired psychiatric disability is secondary to nicotine dependence.  In fact, as noted above, he has conceded that he has not been advised by anyone of such a relationship.

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his acquired psychiatric disability.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability as secondary to nicotine dependence. 

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App 505 (2007).

A 30 percent evaluation may be assigned for allergic or vasomotor rhinitis with polyps.  Without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.97, Diagnostic Code 6522.

The Veteran asserts a compensable evaluation is warranted for allergic rhinitis.  He claims that, in the late 1990's, a nasal polyp was removed by a physician in a VA ear, nose and throat clinic.  The Veteran was seen in a VA outpatient treatment clinic in July 1997 for acute and chronic sinusitis.  It was noted there was little response to medication.  It was reported that a CT scan of the sinuses revealed a left maxillary polyp.  The assessment was chronic sinusitis.  When seen the following month, the Veteran reported a history of nasal polyp symptoms one year earlier.  An examination of the nares showed no polyps, masses or lesions.  The nares were patent bilaterally.  The Board also notes that the Veteran reported he felt improved with medication in January 1998.  An examination of the nose demonstrated minimal crusting.  There were no lesions.  The assessment was allergic rhinitis.  VA outpatient treatment records show the Veteran was seen on a number of occasions for complaints relating to rhinitis in 2000 and 2001.  The nares were consistently described as being dry, clear or regular, and there is no indication of any polyps.  No lesions were reported in April 2001.

On VA examination in November 2002, both nares were patent.  A CT scan of the paranasal sinus revealed a mucous retention cyst within the right maxillary sinus with mild mucosal thickening within the left maxillary sinus.  

VA outpatient treatment records dated from 2002 to 2004 reflect complaints of nasal congestion.  The Veteran reported in August 2004 that his symptoms were controlled for the most part, except for frequent sneezing.  An examination of the nose showed it was patent without edematous or erythematous turbinates, polyps or rhinorrhea.  

On VA examination in November 2008, the Veteran related how a physician at a VA clinic performed some type of procedure into his right naris.  He was under the impression it was the removal of a polyp.  On examination, the right naris was hyperemic.  There was no scar tissue or polyps.  The right naris was patent.  The left naris was restricted by approximately 75 percent.  The diagnosis was allergic rhinitis, perennial and seasonal.  The examiner, who reviewed the claims folder, noted the Veteran had a 75 percent obstruction on the left side.  He stated the Veteran did not report a change in his nasal disability since August 1997.  He noted the Veteran related a continuation of medication with seasonal and perennial complaints, unchanged since August 1997.  With respect to diagnosis of nasal polyps, the examiner acknowledged he would defer to an ear, nose and throat specialist.  He added that he did not see any evidence on physical examination of nasal polyps.  

The Veteran was afforded another examination for his allergic rhinitis in October 2009.  The examiner stated he reviewed the claims folder.  He noted that while the Veteran related that a physician said he had removed some polyp tissue in 1997, there was no written or electronic record of that, and there was no pathology report.  The Veteran's main complaint was difficulty breathing through his nose.  He stated his nasal airway obstruction was worse on the left than the right.  An examination revealed the nares were patent.  The left side was definitely more limited than the right side.  The left side was not completely obstructed.  On anterior rhinoscopy, the right side showed a widely patent nasal airway.  There was no evidence of polyps at all.  There was a small area where the septal mucosa looked a little whiter than normal, but this was not concerning.  It did not have the appearance of scar tissue.  The right nostril was not obstructed at all.  The mucosa was slightly pale and a little bit boggy, but otherwise normal in appearance.  On the left side, the airway was about 30 percent patent.  There was no evidence of polyps.  The mucosa was slightly pale, but less edematous than on the right side.  There was no purulence on either side and no evidence of infection.  The diagnosis was allergic rhinitis.

The examiner commented the Veteran's symptoms of allergic rhinitis are well controlled.  He opined the Veteran's allergic rhinitis was not contributing significantly to a nasal airway obstruction.  There was no evidence either in the records or on examination that the Veteran has nasal polyps or has had nasal polyps since 1997.  He had no way of making an opinion about whether there was a polyp without resorting to speculation.  The examiner added the Veteran had a significantly deviated nasal septum.  It narrowed the left nostril to make it approximately 30 percent patent.  The right nostril was completely unobstructed.  He further observed that by the Veteran's own admission, his nasal airway obstruction did not bother him at all during the day, and he was not sure if it bothered him at night.  It did not appear that it caused him any disability at all.

VA outpatient treatment records dated in April 2008, September 2009, and March 2010 reveal the nares were patent bilaterally.  It was noted on the March 2010 visit that there was no nasal airway obstruction.

The Board acknowledges a CT scan in July 1997 revealed a left maxillary polyp.  The Board notes the effective date for the award of service connection for allergic rhinitis is August 12, 1997.  In fact, when the Veteran was treated in a VA clinic in August 1997, the examination specifically noted there was no polyp.  The Veteran's allegation that a 30 percent evaluation for allergic rhinitis based on the presence of a nasal polyp is not supported by the clinical record.  While the Veteran might have had a polyp in the past, the extensive records during the course of his claim fail to establish he has a polyp.  

In order to assign a 10 percent evaluation, there must be a 50-percent obstruction in both nasal passages, or complete obstruction on one side.  Although congestion has been reported on many occasions, the clinical record does not demonstrate these criteria have been met.  The medical record consistently shows the nares to be patent.  The Board acknowledges the most recent VA examination, conducted in October 2009, documented that the left side was not completely obstructed, and the right side was not obstructed at all.

The evidence supporting the Veteran's claim for a higher rating consists of his statements regarding the severity of his allergic rhinitis.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as pain and stiffness, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected allergic rhinitis warrants an initial compensable evaluation.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of his allergic rhinitis.  Accordingly, the preponderance of the competent and probative evidence is against the claim for a compensable initial evaluation for allergic rhinitis at any time during the rating period on appeal.

The Board has also considered whether the Veteran's service-connected allergic rhinitis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

	III.  Additional considerations

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disability as secondary to nicotine dependence is denied.

A compensable initial evaluation for allergic rhinitis is denied.


REMAND

While the Veteran's attorney has declined to represent the Veteran regarding the claim for a total rating based on individual unemployability due to service-connected disability, based on various correspondence and arguments received, it appears the attorney does represent the Veteran regarding the claim for service connection for variously diagnosed gastrointestinal disorders other than gastroesophageal reflux disease.  

As noted above, by rating action dated in June 2011, the RO found new and material evidence had not been received to reopen a claim for service connection for a gastrointestinal disorder (other than gastroesophageal reflux disease), to include duodenal ulcer, hemorrhoids and rectal polyps.  In addition, the RO denied service connection for irritable bowel syndrome.  The Veteran submitted a notice of disagreement with this determination in July 2011.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  This matter must, accordingly, be remanded for issuance of a statement of the case.

The Veteran asserts a higher rating is warranted for gastroesophageal reflux disease with hiatal hernia and diverticulosis, currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7346.  As noted, the rating decision dated in June 2011 concluded new and material evidence had not been received to reopen a claim for service connection for variously diagnosed gastrointestinal disorders, to include duodenal ulcer, hemorrhoids and rectal polyps, and service connection for irritable bowel syndrome, to include as secondary to gastroesophageal reflux disease.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 (duodenal ulcer), Diagnostic Code 7309 (irritable colon syndrome), and Diagnostic Code 7336 (hemorrhoids).  Since the Veteran has filed a notice of disagreement with these determinations, adjudication of the claim for an increased rating for gastroesophageal reflux disease must be deferred pending completion of the action requested below.  In this regard, it is noted that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of the case reflecting its June 2011 adjudication of the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability (other than gastroesophageal reflux disease), to include duodenal ulcer, hemorrhoids and rectal polyps, and the claim for service connection for irritable bowel syndrome.  The appellant and his representative should be afforded the appropriate period of time to respond.  These issues should be returned to the Board only if the Veteran or his representative submits a timely substantive appeal.

2.  If appropriate, re-adjudicate the claim for an initial evaluation in excess of 30 percent for gastroesophageal reflux disease with hiatal hernia and diverticulosis.  If the benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative, if any, must be afforded the appropriate period to respond.  

3.  Following completion of the action requested above, and if the benefit sought on appeal has not been granted, the issue of entitlement to an initial evaluation in excess of 30 percent for gastroesophageal reflux disease with hiatal hernia and diverticulosis should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




			
           ROBERT E. SULLIVAN	S. L. KENNEDY
	             Veterans Law Judge                                         Veterans Law Judge
       Board of Veterans' Appeals                              Board of Veterans' Appeals


	                     ______________________________________________
	U. R. POWELL 
	Veterans Law Judge
				Board of Veterans' Appeals

Department of Veterans Affairs


